16-4124
     Xiu v. Sessions
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A206 141 848
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United              States Court of Appeals
 2   for the Second Circuit, held at the             Thurgood Marshall United
 3   States Courthouse, 40 Foley Square,             in the City of New York,
 4   on the 30th day of May, two thousand            eighteen.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            RICHARD C. WESLEY,
10            DENNY CHIN,
11                 Circuit Judges.
12   _____________________________________
13
14   ZHU XIU,
15                           Petitioner,
16
17                     v.                                        16-4124
18                                                               NAC
19   JEFFERSON B. SESSIONS III,
20   UNITED STATES ATTORNEY GENERAL,
21                 Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                       Gary J. Yerman, Yerman & Jia,
25                                         LLC, New York, NY.
26
27   FOR RESPONDENT:                       Jacob A. Bashyrov, Trial
28                                         Attorney, M. Jocelyn Lopez Wright,
29                                         Senior Litigation Counsel, Office
1                                 of Immigration Litigation, for
2                                 Chad A. Readler, Acting Assistant
3                                 Attorney General, Civil Division,
4                                 United States Department of
5                                 Justice, Washington, DC.
6
7        UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Zhu Xiu, a native and citizen of the People’s

12   Republic of China, seeks review of a November 17, 2016,

13   decision of the BIA affirming an October 6, 2015, decision of

14   an Immigration Judge (“IJ”) denying Xiu’s application for

15   asylum,   withholding   of   removal,   and   relief   under   the

16   Convention Against Torture (“CAT”).     In re Zhu Xiu, No. A 206

17   141 848 (B.I.A. Nov. 17, 2016), aff’g No. A 206 141 848

18   (Immig. Ct. N.Y.C. Oct. 6, 2015).       We assume the parties’

19   familiarity with the underlying facts and procedural history

20   in this case.

21       We have reviewed the IJ’s decision as modified by the

22   BIA and address only the adverse credibility determination.

23   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522


                                     2
 1   (2d Cir. 2005).     The applicable substantial evidence standard

 2   of review is well established.         See 8 U.S.C. § 1252(b)(4)(B);

 3   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008)

 4   (per curiam).      Substantial evidence supports the agency’s

 5   determination that Xiu was not credible.

 6       The agency reasonably relied on discrepancies between

 7   Xiu’s testimony and her documentary evidence.         First, the IJ

 8   reasonably concluded that Xiu’s misrepresentation of a prior

 9   attempt to leave China undermined her credibility as a whole.

10   See Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007).

11   Second, the IJ also reasonably relied on a discrepancy between

12   Xiu’s testimony and a letter from her father.          See 8 U.S.C.

13   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167 (upholding

14   reliance    on   omissions   and   inconsistencies    stemming   from

15   letters).    Moreover, the agency’s demeanor finding—to which

16   we defer—bolsters the adverse credibility determination.           8

17   U.S.C. § 1158(b)(1)(B)(iii); Li Hua Lin v. U.S. Dep’t of

18   Justice, 453 F.3d 99, 109 (2d Cir. 2006).        The record supports

19   the IJ’s conclusion that Xiu’s demeanor shifted on cross-

20   examination.     See Xusheng Shi v. BIA, 374 F.3d 64, 66 (2d


                                        3
 1   Cir.     2004)    (per   curiam)   (upholding   IJ’s    finding      that

 2   generalized or non-responsive answers reflected memorized

 3   script).         Finally, the agency reasonably found that Xiu

 4   failed      to    rehabilitate     her   testimony     with       reliable

 5   corroborating evidence.       Biao Yang v. Gonzales, 496 F.3d 268,

 6   273 (2d Cir. 2007) (per curiam).

 7          Given these findings, substantial evidence supports the

 8   adverse      credibility     determination.          See      8    U.S.C.

 9   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 165-67.                The

10   adverse credibility determination is dispositive of asylum,

11   withholding of removal, and CAT relief because all three

12   claims rely on Xiu’s credibility.         See Paul v. Gonzales, 444

13 F.3d 148, 156-57 (2d Cir. 2006).

14          For the foregoing reasons, the petition for review is

15   DENIED. 1    As we have completed our review, any stay of removal


     1 We observe that the decision of the IJ, although substantively
     appropriate, incorrectly refers to petitioner Xiu as “Lin” or
     “Liu” several times, marking each error with “[sic].” Out of
     respect for those seeking relief under our immigration laws, who
     potentially face a “severe penalty,” Sessions v. Dimaya, 138 S.
     Ct. 1204, 1213 (2018) (internal quotation mark omitted), we
     think that the better practice would be to make corrections. A
     decision should be in the petitioner’s name. Leaving errors
     uncorrected might give the impression, however unwarranted, that


                                         4
1    that the Court previously granted in this petition is VACATED,

2    and any pending motion for a stay of removal in this petition

3    is DISMISSED as moot.   Any pending request for oral argument

4    in this petition is DENIED in accordance with Federal Rule of

5    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

6    34.1(b).

 7                                 FOR THE COURT:
 8                                 Catherine O’Hagan Wolfe,
 9                                 Clerk of Court
10




     less care was taken in reaching the decision than should have
     been.


                                    5